Name: 96/311/EC: Commission Decision of 10 April 1996 on the clearance of the accounts presented by the Member States in respect of the expenditure for 1992 of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund and in respect of certain expenditure for 1993 (Only the Spanish, Danish, German, Greek, English, French, Italian, Dutch and Portuguese texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: budget; NA;  agricultural policy;  accounting;  EU finance
 Date Published: 1996-05-14

 Avis juridique important|31996D031196/311/EC: Commission Decision of 10 April 1996 on the clearance of the accounts presented by the Member States in respect of the expenditure for 1992 of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund and in respect of certain expenditure for 1993 (Only the Spanish, Danish, German, Greek, English, French, Italian, Dutch and Portuguese texts are authentic) Official Journal L 117 , 14/05/1996 P. 0019 - 0035COMMISSION DECISION of 10 April 1996 on the clearance of the accounts presented by the Member States in respect of the expenditure for 1992 of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund and in respect of certain expenditure for 1993 (Only the Spanish, Danish, German, Greek, English, French, Italian, Dutch and Portuguese texts are authentic) (96/311/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EC) No 1287/95 (2), and in particular Article 5 (2) thereof,After consulting the Fund Committee,Whereas, pursuant to Article 5 (2) of Regulation (EEC) No 729/70, the Commission, on the basis of the annual accounts presented by the Member States, clears the accounts of the authorities and bodies referred to in Article 4 of that Regulation;Whereas the Member States have transmitted to the Commission the documents required to clear the accounts for 1992; whereas Article 5 (2) of Regulation (EEC) No 729/70 provides that the 1992 financial year began on 16 October 1991 and ended on 15 October 1992; whereas France and Italy have also transmitted the documents required to clear the accounts for 1993, which financial year began on 16 October 1992 and ended on 15 October 1993;Whereas the Commission has carried out the verifications provided for in Article 9 (2) of Regulation (EEC) No 729/70;Whereas Article 8 of Commission Regulation (EEC) No 1723/72 of 26 July 1972 on making up accounts of the European Agricultural Guidance and Guarantee Fund, Guarantee Section (3), as last amended by Regulation (EEC) No 295/88 (4), provides that the decision to clear the accounts must include the determination of the amount of expenditure incurred in each Member State during the financial year in question recognized as chargeable to the Guarantee Section of the Fund; whereas Article 102 of the Financial Regulation of 21 December 1977 (5), as last amended by Regulation (EC, Euratom, ECSC) No 2335/95 (6), provides that the outcome of the clearance decision, that is to say, any discrepancy which may occur between the total expenditure booked to the accounts for a financial year pursuant to Articles 100 and 101 and the total expenditure recognized by the Commission when clearing the accounts is to be booked, under a single article, as additional expenditure or a reduction in expenditure;Whereas, pursuant to Articles 2 and 3 of Regulation (EEC) No 729/70, only refunds on exports to third countries and intervention to stabilize agricultural markets, respectively granted and undertaken according to Community rules within the framework of the common organization of the agricultural markets, may be financed; whereas the inspections carried out show that a part of the expenditure declared by the Member States does not meet these conditions and therefore must be disallowed; whereas the amounts declared by each of the Member States concerned, those recognized as chargeable to the EAGGF Guarantee Section and the difference between the two amounts and the difference between the expenditure recognized as chargeable to the EAGGF Guarantee Section and that charged in respect of the year, are shown in the Annex to this Decision;Whereas the expenditure declared by Italy concerning storage of olive oil, amounting to Lit 43 270 556 684, is not covered by the present Decision, since further examination is necessary; whereas this amount has therefore been deducted from the expenditure declared by the Member State in respect of the year under consideration and will be cleared subsequently;Whereas Commission Decision 94/871/EC (7) does not cover the expenditure declared by Greece, Spain, France and Italy for private storage of wine amounting to Dr 132 358 648, Pta 636 164 384, FF 38 898 417 and Lit 8 203 376 912 respectively and the expenditure declared by Denmark and Ireland for public storage of beef amounting to Dkr 13 497 909 and £ Irl 9 613 206 respectively; whereas the Commission has examined this expenditure on the basis of the information presented by the Member States concerned; whereas it should therefore be cleared by means of this Decision;Whereas, before a financial correction that is eligible for the conciliation procedure set up by Commission Decision 94/442/EC (8) is fixed by the Commission, it is necessary that the Member State be given an opportunity, if it so wishes, of availing itself of that procedure; whereas, should this occur, it is essential that the Commission study the report drawn up by the Conciliation Body; whereas the period set for the procedure will not have expired, in respect of all the eligible corrections, by the date of adoption of this Decision; whereas the clearance decision should not, however, be delayed further; whereas the corresponding amounts have therefore been deducted from the expenditure declared by the Member States concerned in respect of the year under consideration and will be declared subsequently;Whereas Decision 94/871/EC referred, subject to revision, to financial corrections of Lit 6 417 202 385 for Italy in respect of production aid for olive oil and concerning the levies in the milk sector of Lit 488 800 000 000 for Italy, Pta 31 020 000 000 for Spain and Dr 1 592 000 000 for Greece; whereas the additional verifications carried out by the Commission revealed no information casting doubt on the justification for the financial corrections; whereas, therefore, these corrections should now become definitive;Whereas, in the case of Germany, the inquiries regarding export refunds in the beef sector are now closed; whereas this Decision lays down the further action to be taken;Whereas Article 8 of Regulation (EEC) No 729/70 provides that the financial consequences arising from irregularities or negligence are not to be borne by the Community if they are the result of irregularities or negligence are not to be borne by the Community if they are the result of irregularities or negligence attributable to administrative authorities or other bodies of the Member States; whereas some of those financial consequences which cannot be borne by the Community budget should be included within the scope of this Decision;Whereas this Decision is without prejudice to any financial consequences which may be determined in any subsequent clearance of accounts in respect of State aid or infringements for which the procedures initiated under Articles 93 and 169 of the Treaty are now being implemented or were terminated after 30 June 1995;Whereas this Decision is without prejudice to any financial consequences drawn by the Commission, during a subsequent accounts clearance procedure, from current investigations under way at the time of this Decision, from irregularities within the meaning of Article 8 of Regulation (EEC) No 729/70 or from judgments of the Court of Justice in cases now pending and relating to matters covered by this Decision;Whereas Article 8 of Regulation (EEC) No 1723/72 does not prevent the Commission from clearing, before and outside the overall decision of the clearance of accounts, certain parts of the annual accounts concerning expenditure relating to specific measures; whereas in this particular case the gravity of the deficiencies found in Italy regarding the advance payment of export refunds for durum wheat, and in France regarding the payment of consumption aid for olive oil, make it necessary to include in this clearance decision a clearance of the accounts for the expenditure regarding the budget items for the 1993 financial year; whereas this Decision should not prejudice the clearance of the accounts for the 1993 financial year for the two Member States concerned regarding the expenditure not covered by this Decision;Whereas the corrections decided under this clearance decision for the public storage of beef and veal in Ireland are of 10 % for the 1990 financial year and of 5 % for the 1991 financial year because Ireland has, since the beginning of 1991, shown its willingness to introduce significant improvements to its control system and began to put into place arrangements for remedying the deficiencies found,HAS ADOPTED THIS DECISION:Article 1 Member States' accounts concerning expenditure financed by the EAGGF Guarantee Section in respect of 1992 are hereby cleared as shown in Annex I.Article 2 The accounts of France and Italy concerning expenditure financed by the EAGGF Guarantee Section in respect of 1993 concerning export refunds for durum wheat and for durum wheat flour, groats and meal declared by Italy, and concerning consumption aid for olive oil declared by France, are hereby cleared as shown in Annex II.Article 3 The amounts arising under points 3 of the Annexes are to be taken into account as part of the expenditure referred to in Article 4 (1) of Commission Regulation (EC) No 296/96 (9) for May 1996.Article 4 This Decision is addressed to the Member States of the Community as constituted on 31 December 1994.Done at Brussels, 10 April 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 94, 28. 4. 1970, p. 13.(2) OJ No L 125, 8. 6. 1995, p. 1.(3) OJ No L 186, 16. 8. 1972, p. 1.(4) OJ No L 30, 2. 2. 1988, p. 7.(5) OJ No L 356, 31. 12. 1977, p. 1.(6) OJ No L 240, 7. 10. 1995, p. 12.(7) OJ No L 352, 31. 12. 1994, p. 82.(8) OJ No L 182, 16. 7. 1994, p. 45.(9) OJ No L 39, 17. 2. 1996, p. 5.ANNEX I >TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>ANNEX II >TABLE>>TABLE>